Order entered September 20, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00391-CR

                          LAWRENCE RAY WILLIAMS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-55733-U

                                            ORDER
        The Court GRANTS the State’s September 18, 2013 motion for extension of time to file

the State’s brief.

        We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE